DETAILED ACTION
Claims 1, 7 and  30-33 are pending as amended on  7 June 2022, claims 12, 14, 22-25, 29 and 33-35  are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Election/Restrictions
Newly submitted claims 34 and 35  are   directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 34 and 35 depend from withdrawn claim 12.  Accordingly, claims 34 and 35  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment and Arguments
Applicant’s amendment renders the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph of claim 28 moot. 
Applicant’s amendment does not distinguish from  US 2016/0032169A1 (Chew) in view of US Patent 4094847 (Huffman) and/or in view of US2004/0023815 A1 (Burts, III).
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive.
Applicant argues that Chew requires the presence of initiator.  The examiner acknowledges that Chew teaches embodiments wherein an initiator is mixed  in the composition prior to injection into the formation ([0025]), however, Chew expressly discloses that the initiator may be contained in a second fluid formulation and injected into the formation in separate shots ([0025], [0046]).  
Applicant argues that Chew requires the initiator to form a polymeric mass/gel.  The examiner disagrees.  Chew teaches embodiment  wherein the polymer-forming composition cures to form a polymeric mass  downhole ([0016] and [0019].  Thus Chew does not require an initiator to form a gel. 
 
Claim Rejections - 35 USC § 103
Claims 1, 7, 30 and 32  are  rejected under  35 U.S.C. 103 as being unpatentable over Chew in view of Huffman.
Chew teaches a composition comprises a water based wellbore fluid ([0028]), and 10 vol.% of a polymer forming composition ([0028]),  wherein the polymer-forming composition comprises melamine formaldehyde resins ([0032]) and  an inert ester diluent such as ethyl  lactate ([0043]).
 Chew teaches that the resin component is present in an amount of an upper limit from 10 wt.%  to 60 wt.% of the polymer –forming composition  ([0035]), and the diluent is present in an amount of 10 to 30 wt.% of the polymer –forming composition ([0044] and claim 20), thus after dilution to 10 vol% with the wellbore fluid ([0028]), the resin is present in the wellbore fluid in an amount of about 1 wt.% to 6 wt.% ,  or a weight ratio of 1:100 to 6:100 (resin to base fluid),  which meets the claimed weight ratio of resin, and the ester is present in an amount of about   1 to 3 wt.% of the wellbore fluid, or a weight ratio of 1: 100 to 3:100 (ester to the total weight of the  fluid)  calculated by the examiner, which encompasses the claimed weight ratio of water soluble acid catalyst.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include ester inert diluent at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Chew further  teaches the composition comprises weighting material in an amount of 21 pounds per gallon of the fluid([0064]), i.e..,  a weight ratio of 21: 8.35 (about 251:100, weighting agent to base fluid), which meets the claimed  ratio, and the weighting material includes barite([0064]).
Chew further teaches the fluid has a density of 8 pounds per gallon to about 16 pounds per gallon ([0064]), i.e., 59.8 pounds per cubic foot  to about 119.7 gallon per cubic foot, which meets the claimed density. 
Chew further teaches the composition comprises rheological additives such as bentonite, carboxymethyl cellulose polymer and grafted starch ([0053], [0058] and [0061], [0062]), and fluid loss agents ([0063]).
Chew further teaches that the polymer-forming composition may include accelerators/retardants to control the cure time ([0056]).
Chew  does not disclose the instantly claimed sodium hydroxide or its amount. 
Huffman teaches that sodium hydroxide can regulate cure rate of melamine formaldehyde resin (col. 5, line 25-31).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include sodium hydroxide of Huffman in the composition of Chew.  The rationale to do so would be the motivation provided by the teachings of Huffman that to do so would predictably regulate  the cure time of the resin(col.5, line 25-31), which is desirable by Chew ([0056]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a curing rate regulator for melamine formaldehyde resins.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
As for the amounts of sodium hydroxide required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount of  sodium/potassium hydroxide in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
Chew teaches that the fluid cures to solidify into a hardened polymeric mass with a degree of rigidity and flexibility ([0013], [0016],[0019], [0023]-[25], [0027] and [0073]), and flexibility ([0013], [0016],[0019], [0023]-[25], [0027] and [0073]), which meets the claimed gelled state and apparent viscosity.   Further, Chew and Huffman   teach all of the claimed ingredients in the claimed amounts.  The original specification does not identify a feature that results in the claimed gelled state or apparent viscosity  outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed gelled state or apparent viscosity  of the fluid would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01. 


Claims 31 and 33  are  rejected under  35 U.S.C. 103 as being unpatentable over Chew in view of Huffman  as applied to claims 1, 7, 30 and 32, and further in view of Burts, III.
The combined teachings of Chew  and Huffman are set forth above.
Chew further teaches the aqueous wellbore fluid is  water ([0016]).
While teaching the rheological additives include  bentonite, carboxymethyl cellulose polymer and starch ([0053], [0058] and [0061], [0062]), Chew does not teach a combination of bentonite, cellulose polymer and starch, however, at the time of the invention was made it would have been obvious to a person of ordinary skill in the art to  include a combination of bentonite, cellulose polymer and starch since it has been held that it is prima facie obviousness to combine two components each of which is taught by the prior art to be useful for the same purpose, in order to forma third composition to be used for the same purpose, in the instant case, rheology additives.  See MPEP 2144.06(I), In re Kerkhoven, 626 F2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), In re Crockett, 279 F2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd Pat App & Inter 1992).
Chew further teaches that the formulation comprises fluid loss agents ([0063]).
 Chew does not expressly disclose the presence of gaur gum. 
Burts,III teaches that common fluid loss agents include  guar gum ([0009]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include guar gum of Burts, III in the  composition of Chew and Huffman  since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a fluid loss additive.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766